DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to the specification is withdrawn following the applicant’s amendment to page 1, lines 5-10 of the specification.
The provisional rejection of claims 1 and 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of copending Application No. 17/271,659 (US 2021/0344006) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US 2004/0058232) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 1 and 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (KR 10-2015-0062084, with machine translation) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0062084, with machine translation) as applied to claim 1 above, and further in view of Xiao (US 2015/0014890) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0062084, with machine translation) as applied to claim 1 and in further view of Archer et al. (US 2014/0225041) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0062084, with machine translation) as applied to claim 1 and in further view of Kim et al. (US 2015/0255782) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0062084, with machine translation) as applied to claim 1 and in further view of Cho et al. (US 2016/0372743) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2015-0062084, with machine translation) in view of Cho et al. (US 2016/0372743) as applied to claim 8, and in further view of Jeong et al. (US 2016/0336625) is withdrawn following the applicant’s amendment to claim 1.
The prior art does not teach a protective layer for a lithium metal anode, wherein the protective layer comprises a polymer with a sulfur chain group, wherein the polymer is a product of nucleophilic substitution reaction between a sulfate group-containing polymer and lithium polysulfide of formula Li2Sn, wherein 0<n<10.
Therefore, claims 1 and 3-11 are allowed.
Claim 2 has been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722